I can not agree to a denial of the petition for rehearing at this time.
We have been informed that December 13, 1940, the day following the publication of our opinion, Meadowmoor Dairies v. Milk WagonDrivers' Union, 371 Ill. 377, 21 N.E.2d 308, and Swing v.American Federation of Labor, 372 Ill. 91, 22 N.E.2d 857, were argued in the supreme court of the United States. Those two cases, upon which we relied, presented the question *Page 585 
whether the right of freedom of speech was violated by injunctions restraining labor unions from picketing, which is the same question presented in the case at bar.
We should not dispose of respondents' petition for rehearing until the United States supreme court has decided the two cases cited above, as that decision will be determinative of the question now before us. In any event, we should withhold the remittitur for twenty days in order that respondents may have sufficient time in which to apply to the supreme court of the United States for a review of our opinion.
BLAKE, J., concurs with MILLARD, J.